Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This is a response to the amendment filed on 06/21/21. The applicant argument regarding rejection under Double Patenting and 35 USC § 102 Lin et al. is not persuasive; therefore, all the rejections under Double Patenting and 35 USC § 102 Lin et al. is retained and repeated for the following reasons.

Summary of claims

Claims 21-34 are pending.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-34 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 10740527.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

As claims 21-34 the scope of the claimed limitation of the instant application is essentially the same as claimed limitations of claims 1-20 of US Patent 10740527.










Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-34 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US Pub. 2014/0175551).

As to claims 21 and 28 the prior art teach an integrated circuit comprising: 

one or more electrostatic discharge (ESD) transistors (see fig 1a, fig 1b), each comprising: two transistor gate stripes connected to a same gate terminal (see fig 1-3 paragraph 0020-0027; especially, Lin et. al. teach one or more electrostatic discharge (ESD) transistors (see fig 1a, fig 1b), each comprising: two transistor gate stripes connected to a same gate terminal as fig 1-3 paragraph 0021-0026 element 132 and element 134); 

and a plurality of source regions outside an area between the two transistor gate stripes (fig 1-3 element 132 and element 134), each source region connected through a contact to a same source terminal (see fig 1-5 paragraph 0036-0046 and summary; especially, Lin et. al. 

wherein a first source region of the plurality of source regions is formed in a well that has a same doping polarity as the first source region (see fig 1-6 paragraph 0029-0040 and background; especially, Lin et. al. teach wherein a first source region of the plurality of source regions is formed in a well that has a same doping polarity as the first source region as fig 1-6 paragraph 0030-0038 and background). 

As to claims 22 and 29 the prior art teach wherein at least a second source region of the plurality of source regions is formed in an area outside of the well (see fig 1-5 paragraph 0034-0040).

As to claims 23 and 30, the prior art teach wherein one of the one or more ESD transistors further comprises two drain regions between the two gate transistor gate stripes (see fig 2-6 paragraph 0042-0048).

As to claims 24 and 31 the prior art teaches wherein the two drain regions are connected through contacts to a same drain terminal (see fig 1-4 paragraph 0028-0036 and background).

As to claims 25 and 32 the prior art teaches wherein the two drain regions are formed in an area outside of the well (see fig 2-7paragraph 0040-0050).

As to claims 26 and 33 the prior art teaches wherein one of the one or more ESD transistors further comprises a plurality of dummy transistor gate stripes (see fig 1-4 paragraph 0032-0041).

As to claims 27 and 34 the prior art teaches wherein one or more of the plurality of dummy transistor gate stripes is connected to a power supply to increase decoupling capacitance (see fig 1-5 paragraph 0046-0053 and summary).


Remarks

Applicant’s response and remarks filed on 06/21/21 have been carefully reviewed. Applicant’s arguments have been fully considered but they are not persuasive. Key argument and their response related to the claims are listed as below:

Applicant contends that Rodger et al. do not describe “one or more electrostatic discharge (ESD) transistors, each comprising: two transistor gate stripes connected to a same gate terminal” probes as claimed, Examiner respectfully disagrees.   The prior art (Lin et al. U.S. Pub. No. 2014/0175551) do teach one or more electrostatic discharge (ESD) transistors (see fig 

Applicant contends that Rodger et al. do not describe “a plurality of source regions outside an area between the two transistor gate stripes, each source region connected through a contact to a same source terminal” probes as claimed, Examiner respectfully disagrees.   The prior art (Lin et al. U.S. Pub. No. 2014/0175551) do teach a plurality of source regions outside an area between the two transistor gate stripes (fig 1-3 element 132 and element 134), each source region connected through a contact to a same source terminal (see fig 1-5 paragraph 0036-0046 and summary; especially, Lin et. al. teach a plurality of source regions outside an area between the two transistor gate stripes, each source region connected through a contact to a same source terminal as fig 1-5 paragraph 0038-0045 and summary).

Applicant contends that Rodger et al. do not describe “wherein a first source region of the plurality of source regions is formed in a well that has a same doping polarity as the first source region” probes as claimed, Examiner respectfully disagrees.   The prior art (Lin et al. Pub. No. 2014/0175551) do teach wherein a first source region of the plurality of source regions is formed in a well that has a same doping polarity as the first source region (see fig 1-6 paragraph 0029-0040 and background; especially, Lin et. al. teach wherein a first source region of the . 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.









Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BINH C TAT/             Primary Examiner, Art Unit 2851